DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 51-64, 67 and 69-77 are pending in the application.
This action is in response to applicants' amendment dated August 31, 2021.  Claims 51, 62 and 64 have been amended.
Response to Amendment
Applicant's arguments filed August 31, 2021 have been fully considered with the following effect:
With regards to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 1a) of the last office action, the applicant’s amendments and remarks have been fully considered but they are not persuasive.
a)	The applicants’ stated that one of ordinary skill in the art would understand any typographical errors in the compound names of claim 62 in view of the compound structures being provided simultaneously therewith.  However, the compound which now appears as the 5th species on page 36, i.e. 
    PNG
    media_image1.png
    154
    636
    media_image1.png
    Greyscale
is missing a close parenthesis, while it this may be a typographical error which the applicant urges it is not known where the applicants would like to place the close parenthesis which matches the open parenthesis that appears in the third line of the nomenclature.


The applicants’ amendments are sufficient to overcome the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 2) in the last office action, which is hereby withdrawn.

Claim Objections
Claim 67 is objected to because of the following informalities:  Claim 67 is dependent upon canceled claim 1.  Appropriate correction is required.

Allowable Subject Matter
Claims 51-61, 63, 64 and 69-77 are allowed.  None of the prior art of record nor a search in the pertinent art area teaches the compounds, compositions or process of preparing the 3,5-dihydro-2H-pyrido[3,4-f][1,4]oxazepine compounds of formula (I) as claimed herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665.  The examiner can normally be reached on Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624